Citation Nr: 0946880	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1977.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In July 2009, the Veteran testified at a 
hearing before the undersigned.

Initially, the Board notes that as to the Veteran's claims 
for service connection for residuals of a right hand fracture 
and residuals of a right foot fracture, these issues are no 
longer in appellate status because they were withdrawn at the 
July 2009 hearing in Waco, Texas.  38 C.F.R. § 20.204(b) 
(2009) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The evidence received since the July 2003 rating decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for PTSD.




CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for PTSD is being reopened 
for the reasons explained below.  Therefore, the Board need 
not discuss the VCAA because, as a matter of lay, any defects 
in VCAA notice and development is harmless error because, to 
this extent, the claim is being granted.

The Merits of the Claim

The Veteran and his representative contend that the 
claimant's PTSD is the result of incidents experienced by the 
Veteran while serving in the United States Coast Guard and 
should therefore be service-connected.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the July 2003 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the July 2003 rating decision VA 
received an April 2007 letter from the Veteran's treating 
psychiatrist, a resident psychiatrist and medical provider 
working for VA, in which the doctor opined that the Veteran's 
PTSD is directly related to his service in the Coast Guard.  
The Board finds that this opinion, the credibility of which 
must be presumed, Kutscherousky, supra, provides for the 
first time competent evidence that the claimant's PTSD is 
related to his active duty service.  See 38 C.F.R. § 3.303.  

However, the Board notes that with a claim for service 
connection for PTSD a verified stressor is also necessary in 
order to grant service connection.  With regard to this 
element, the Board finds that the Veteran, for the first 
time, provided sufficiently specific information as to the 
date and circumstances regarding one of his claimed 
stressors.  Specifically, the Veteran testified that while 
serving in the Coast Guard on a rescue mission, he was unable 
to save three drowning children.  The Veteran further stated 
that the incident occurred in approximately February or March 
1975 near St. Joseph, Michigan and the family name of the 
children was "Williams" or "Wilson."  Again, presuming 
credibility, Kutscherousky, supra, the Board finds this 
testimony provides for the first time sufficient specificity 
about the stressor which is capable of verification.  



Thus, the Board finds that the additional medical evidence 
and personal hearing testimony is both new and material 
evidence as defined by regulation.  38 C.F.R. § 3.156(a).  
The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

The claim of service connection for PTSD is reopened.


REMAND

The Veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

As noted above, the Veteran asserts that he witnessed and 
participated in failed rescue efforts while serving in the 
United States Coast Guard Station in St. Joseph, Michigan.  
Specifically, the Veteran at his July 2009 hearing testified 
about a particular incident in which his search and rescue 
crew went out to rescue a family--parents and 3 children 
under the age of 10--whose boat had capsized in a storm.  The 
Veteran stated that the parents were rescued, but that he was 
unable to rescue the children because the wet suit he was 
wearing would not let him swim down far enough beneath the 
water to retrieve them and he can still see their faces.  The 
Veteran stated that the incident happened in February or 
March of 1974 while he was stationed at the St. Joseph, 
Michigan, Coast Guard Station, a sub unit of the Muskegon, 
Michigan Group, and the family name of the children was 
"Williams" or "Wilson." 

The Board finds that given this specific information 
regarding the incident, further investigation to verify the 
incident is possible and therefore a remand to conduct this 
investigation is required.  See Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (holding that when reference is made to 
pertinent records, VA is on notice of their existence and has 
a duty to assist the Veteran to attempt to obtain them). 

 Specifically, given the Veteran's testimony regarding the 
fact that at no other time while serving at the United States 
Coast Guard Station in St. Joseph, Michigan from 1973 to 1975 
did any other failed rescue attempt result in the death of 
three children, the Board finds that the agency of original 
jurisdiction (AOJ) investigation to verify the incident 
should include a search of all relevant public records, 
including the internet and back-copies of the local newspaper 
(i.e., the St. Joseph Tribune) for February and March of 
1974, to see in they document this tragedy.  The Board also 
finds that the Veteran has provided sufficient detail to 
submit a search request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) asking them to provide any 
available information which might corroborate the Veteran's 
asserted in-service stressor including a copy of the "SAR 
Operation Report" the Veteran testified was prepared in 
connection with this incident.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As such, if the above development 
verifies the Veteran's stated stressor, the claimant should 
also be afforded a compensation and pension (C&P) 
examination.  

Lastly, the Board notes that VA treatment records make 
reference to the fact that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  VA 
treatment records also note that he received vocational 
rehabilitation from VA.  However, neither his SSA records nor 
his vocational rehabilitation records are found in the 
existing record.  Therefore, while the appeal is in remand 
status, the AOJ should also obtain and associate these 
records with the claim's file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) 
(holding that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.	Obtain from the SSA the records 
pertinent to the appellant's claim for 
SSA disability benefits as well as the 
medical records relied upon concerning 
that claim.  All efforts to obtain 
these records should be documented in 
the claim's folder.  Requests must 
continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	Obtain and associate with the record 
the Veteran's VA vocational 
rehabilitation file.  All efforts to 
obtain these records should be 
documented in the claim's folder.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

3.	Conduct a search of all relevant public 
records, including the internet and 
back-copies of the local newspaper 
(i.e., the St. Joseph Tribune) for 
February and March of 1974 to see in 
they document an incident where a 
rescue crew from the Coast Guard 
Station in St. Joseph, Michigan went 
out to rescue a family--parents and 3 
children under the age of 10--whose 
boat had capsized in a storm and failed 
to rescue the children and who's 
family's name was "Williams" or 
"Wilson."  All efforts to obtain these 
records should be documented in the 
claim's folder.  Requests must continue 
until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.	Review the file and prepare a summary 
of the stressor claimed by the Veteran 
regarding a failed rescue attempt of 
three young children that occurred in 
February or March 1974 near the St. 
Joseph, Michigan, Coast Guard station.

5.	Send a letter to the U.S. Army & Joint 
Services Records Research Center 
(JSRRC) and to OS1 G. Mishler, Sector 
Lake Michigan, Freedom of Information 
Act Officer, asking them to provide any 
available information which might 
corroborate the Veteran's asserted in-
service stressors including copies of 
all SAR Operation Reports for the St. 
Joseph, Michigan, Coast Guard station 
for February and March 1974.  Please 
provide JSRRC with the following:  the 
prepared summary of the Veteran's 
claimed stressor, copies of the 
Veteran's DD-214, and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  All efforts to obtain 
these records should be documented in 
the claims folder.  Requests must 
continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

6.	If, and only if, the AOJ is able to 
verify the Veteran's claimed stressor, 
schedule the Veteran for a VA 
psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  All 
indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  In determining whether the 
Veteran has PTSD due to an in-service 
stressor, the examiner is hereby 
notified that only the verified history 
detailed in the record may be relied on 
by the examiner.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must 
specifically identify which stressor 
documented by the above search serves 
as the basis for that conclusion, or 
whether the currently manifested PTSD 
is related to other nonservice or non-
verified events specified in the 
examination report.  The claim's file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be 
provided.  

7.	After undertaking the above 
development, provide the Veteran with 
updated VCAA notice in accordance with 
the United States Court of Appeals for 
Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also see 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

8.	After any additional notification 
and/or development that is deemed 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


